201 F.2d 370
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TENNESSEE EGG COMPANY, Respondent.
No. 11465.
United States Court of Appeals Sixth Circuit.
Feb. 6, 1953.

Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
In view of the decision of the Supreme Court of the United States in National Labor Relations Board v. Dant, 73 S. Ct. 375, the petition for rehearing in this cause is granted, the judgement heretofore entered by this court is reversed and vacated, 6 Cir., 199 F.2d 95, and the petition of the National Labor Relations Board for enforcement of its order is granted as prayed in the petition.